Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                              FILED
                                                           Jul 26 2012, 9:08 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                       CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                           ATTORNEY FOR APPELLEE:

ERIN L. BERGER                                    ROBERT J. HENKE
Evansville, Indiana                               Indiana Department of Child Services
                                                  Indianapolis, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

A.J.,                                 )
                                      )
     Appellant-Respondent,            )
                                      )
            vs.                       )                  No. 82A01-1111-JT-529
                                      )
INDIANA DEPARTMENT OF CHILD SERVICES, )
                                      )
     Appellee-Petitioner.             )


                APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                     The Honorable Renee Allen Ferguson, Magistrate
                             Cause No. 82D01-1103-JT-45



                                         July 26, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                 STATEMENT OF THE CASE

          A.J. (“Mother”) appeals the involuntary termination of her parental rights to her

child claiming there is insufficient evidence supporting the trial court’s judgment. We

affirm.

                          FACTS AND PROCEDURAL HISTORY

          Mother is the biological mother of K.J., born in June 2010.1 The facts most

favorable to the trial court’s judgment reveal that within several days of K.J.’s birth the

local Vanderburgh County Office of the Indiana Department of Child Services

(“VCDCS”) took the child into emergency protective custody and filed a petition alleging

that K.J. was a child in need of services (“CHINS”) because the child was born testing

positive for cocaine. At the time, Mother had also tested positive for, and confirmed

using, both cocaine and marijuana before K.J. was born.

          During a subsequent hearing on the matter, Mother admitted to the allegations of

the CHINS petition, and K.J. was so adjudicated. On August 3, 2010, the trial court

conducted a dispositional hearing. Mother appeared for the hearing and was represented

by counsel. Following the hearing, the trial court judge signed a dispositional order

formally removing K.J. from Mother’s care and custody and awarding VCDCS wardship

of the child. According to the trial court’s Chronological Case Summary (“CCS”), the

trial court’s dispositional order, which was signed on August 3, 2010, was thereafter

“filed” on August 19, 2010. Appellant’s App. at 2.




          1
           K.J.’s biological father is unknown and thus does not participate in this appeal. We therefore
limit our recitation of the facts to those pertinent solely to Mother’s appeal.
                                                   2
       The trial court’s dispositional order also incorporated a Parental Participation Plan

directing Mother to participate in and successfully complete a variety of tasks and

services, such as parenting classes and regular supervised visitation with K.J., designed to

improve her parenting abilities and to facilitate reunification with K.J. Although Mother

initially participated in several court-ordered services including a substance abuse

evaluation and treatment program, after approximately two months her participation

became sporadic and was ultimately unsuccessful. Mother also continued to struggle

with irrational thought processes, lack of motivation, and limited functioning in many

areas of her life due to her struggle with schizophrenia. Mother also eventually stopped

attending scheduled supervised visits with K.J.

       On March 15, 2011, VCDCS filed a petition seeking the involuntary termination

of Mother’s parental rights to K.J. An evidentiary hearing on the termination petition

was held on July 21, 2011. During the termination hearing, VCDCS presented significant

evidence concerning Mother’s unimproved circumstances, refusal to consistently

participate in reunification services, and inability to demonstrate she is capable of caring

for K.J. and sufficiently providing for the child’s basic needs. VCDCS also presented

evidence establishing K.J. was happy and thriving in a pre-adoptive foster home. At the

conclusion of the hearing, the trial court took the matter under advisement.            On

September 27, 2011, the trial court issued its order terminating Mother’s parental rights

to K.J. Mother now appeals.




                                             3
                             DISCUSSION AND DECISION

       Mother does not challenge the sufficiency of the evidence supporting any of the

trial court’s specific factual findings. Rather, Mother’s sole argument on appeal is that

VCDCS failed to satisfy the statutory requirements of Indiana Code section 31-35-2-

4(b)(2)(A). Mother therefore contends she is entitled to reversal.

       Before parental rights may be involuntarily terminated, the State must allege and

prove, by clear and convincing evidence, each element contained in Indiana Code section

31-35-2-4(b). In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009); see also Ind. Code Ann.

§ 31-37-14-2.     Subsection (b)(2)(A) of Indiana’s termination statute provides that an

involuntary termination petition “must allege” that one of the following is true:

       (i)     The child has been removed from the parent for at least six (6)
               months under a dispositional decree.

       (ii)    A court has entered a finding under IC 31-34-21-5.6 that reasonable
               efforts for family preservation or reunification are not required . . . .

       (iii)   The child has been removed from the parent and has been under the
               supervision of a county office of family and children or probation
               department for at least fifteen (15) months of the last twenty-two
               (22) months, beginning with the date the child is removed from the
               home as a result of the child being alleged to be a child in need of
               services or a delinquent child[.]

I.C. § 31-35-2-4(b)(2)(A). Because parents have a constitutionally protected right to

establish a home and raise their children, see e.g. M.L.B. v. S.L.J., 519 U.S. 102, 116,

117 S. Ct. 555, 564 (1996), the Indiana Department of Child Services “must strictly

comply with the statute terminating parental rights,” Platz v. Elkhart Cnty. Dep’t of Pub.

Works, 631 N.E.2d 16, 18 (Ind. Ct. App. 1994); see also In re J.S., 906 N.E.2d 226 (Ind.



                                               4
Ct. App. 2009). However, if the trial court finds that the allegations in a termination

petition are not true, the court shall dismiss the petition. Ind. Code § 31-35-2-8(a).

       Here, Mother asserts that VCDCS failed to satisfy the statutory requirements of

Indiana Code section 31-35-2-4(b)(2)(A) of Indiana’s termination statute because the

“dispositional decree was entered into the [trial] court’s [order] book on September 23,

2010,” and VCDCS filed its involuntary termination petition on March 15, 2011.

Appellant’s Brief at 2. Mother therefore contends that she is entitled to reversal because

“[s]ix (6) months had not passed from the time the dispositional decree was placed in the

trial court’s [o]rder [b]ook before [VCDCS] filed its Petition To Terminate Parental

Rights.” Id. at 2-3. Mother’s argument is unavailing.

       Indiana Trial Rule 77(B) provides:

              For each case, the clerk of the circuit court shall maintain a
              sequential record of the judicial events in such proceeding. . . .
              Notation of judicial events in the Chronological Case Summary shall
              be made promptly, and shall set forth the date of the event and
              briefly define any documents, orders, rulings, or judgments filed or
              entered in the case. . . . The Chronological Case Summary shall be
              an official record of the trial court and shall be maintained apart
              from other records of the court and shall be organized by case
              number.

Moreover, we have previously acknowledged that a trial court’s CCS is an “official

record of the trial court,” and that a trial court “speaks through its docket.” Gibson v.

State, 910 N.E.2d 263, 267 (Ind. Ct. App. 2009); see also City of Indianapolis v. Hicks,

932 N.E.2d 227, 232 (Ind. Ct. App. 2010) (stating that the CCS meets the general

requirements for a valid memorial of the actions taken by a trial court).




                                              5
       Here, it is undisputed that the trial court’s dispositional order was signed by the

trial court judge on August 3, 2010. According to the CCS, the dispositional order was

thereafter “filed” on August 19, 2010. VCDCS did not file its involuntary termination

petition until March 15, 2011, approximately seven months later.                 Under the

circumstances of this case, the fact that the dispositional order was not placed in the trial

court’s order book until September 23, 2010 is of no moment. See Benson v. State, 780
N.E.2d 413, 420 (Ind. Ct. App. 2002) (stating that entry of judgment in court’s order

book is merely ministerial function of trial clerk and CCS is official record of the trial

court), trans. denied.

       Judgment affirmed.

RILEY, J., and KIRSCH, J., concur.




                                             6